Citation Nr: 1603306	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an earlier effective date prior to June 10, 1996 for the grant of service connection and a 10 percent rating for a right hip disability.

3.  Entitlement to an earlier effective date prior to June 10, 1996 for the grant of service connection and a 10 percent rating for a left hip disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to August 1974, and November 1974 to November 1981, and remained on temporary disability retirement list (TDRL) status until December 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO in Houston, Texas that denied service connection for a left shoulder disability, and denied entitlement to an earlier effective date prior to June 10, 1996 for the award of service connection and 10 percent ratings for left and right hip disabilities.

A videoconference personal hearing was held in November 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The issue of entitlement to service connection for a left shoulder disability is  addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In July 1996, the RO received the Veteran's claim for service connection for a bilateral hip disability; an October 1997 rating decision granted service connection and separate 10 percent ratings for right and left hip disabilities effective June 10, 1996.  The Veteran did not timely perfect an appeal of the effective date of this award.

2.  In December 1999, the RO received the Veteran's claim alleging that there was clear and unmistakable error (CUE) in a February 1985 rating decision that granted service connection and a 50 percent rating for ankylosing spondylitis, but failed to grant separate ratings for bilateral hip disabilities.

3.  In a December 1999 rating decision, the RO denied the above CUE claim.  The Veteran was properly notified of this decision, and he did not appeal it.

4.  In October 2008, VA received the Veteran's most recent claim for an earlier effective date for service connection and separate 10 percent ratings for right and left hip disabilities.


CONCLUSION OF LAW

The Veteran's free-standing claim for an effective date earlier than June 10, 1996 for the grant of service connection and separate 10 percent ratings for service-connected bilateral hip disabilities is not authorized by law.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

However, regarding the matter of an earlier effective date, as discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of RO decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered with regard to the claim for an earlier effective date for service connection for a bilateral hip disability.   See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In November 2015, the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the merits of the appellant's claim.  The appellant and his representative were offered an opportunity to ask the undersigned questions.  The appellant has not asserted that VA failed to comply with these duties; he has not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that no further action pursuant to Bryant is necessary. 


Earlier Effective Date

The Veteran contends that an effective date prior to June 10, 1996 is warranted for the grant of service connection and separate 10 percent ratings for right and left hip disabilities.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The Veteran had active service from November 1974 to November 1981.  In November 1981, he was relieved from duty because of physical disability and placed on the Temporary Disability Retired List (TDRL).

In March 1984, the Veteran submitted a claim for VA compensation benefits for ankylosing spondylitis.  

A February 1985 rating decision granted service connection for ankylosing spondylitis and assigned a 50 percent disability rating, effective March 22, 1984. The Veteran was notified of this decision by a letter dated in April 1985 and he did not appeal it.

Evidence then of record included a physical evaluation board (PEB) report dated in October 1983 reflecting a diagnosis of ankylosing spondylitis, manifested by bilateral sacroiliitis, significant restriction of chest expansion, lumbar flexion, and bilateral hip involvement, decreased range of motion of lumbar and thoracic spine, with associated uveitis and anemia.  He was found unfit for service and separated from service with severance pay.  Records on file show that the Veteran was on the TDRL until December 1983 and received severance pay.  

In July 1996, the RO received the Veteran's claim for service connection for a bilateral hip disability due to ankylosing spondylitis.  In an October 1997 rating decision, the RO granted service connection and separate 10 percent ratings for osteoarthritis of the right and left hips effective June 10, 1996.  The RO determined that this condition was a manifestation of his service-connected ankylosing spondylitis, and that the evidence did not show satisfactory evidence of painful or limited motion of the hips from the time of his original March 1984 claim until a private June 1996 examination.  The Veteran was notified of this decision by a letter dated in October 1997.  A notice of disagreement was received from him in December 1997, in which he requested an earlier effective date of March 1983 for the grant of separate ratings for bilateral hip disabilities.  In another notice of disagreement dated in September 1998, he contended that an earlier effective date of March 1984 should be assigned.  A statement of the case was promulgated as to the issue of entitlement to an earlier effective date for service connection for a bilateral hip disability, and was mailed to the Veteran in early March 1999.  

A "notice of disagreement" was received from the Veteran as to this issue in late June 1999, and a VA Form 9 (substantive appeal) was received from the Veteran in late September 1999.  Each of these documents was received more than one year after notice of the October 1997 decision, and more than 60 days after mailing of the statement of the case.  By a letter to the Veteran dated in November 1999, the RO notified him that his VA Form 9 was untimely.  Thus, the Board finds that the appellant did not timely perfect an appeal of the October 1997 decision, and that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 (2015).

In December 1999, the RO received the Veteran's claim alleging that there was CUE in a February 1985 rating decision that granted service connection and a 50 percent rating for ankylosing spondylitis, but failed to grant a separate evaluation for bilateral hip disabilities.  In a December 1999 rating decision, the RO denied this CUE claim.  The Veteran was properly notified of this decision by a letter dated in December 1999, and he did not appeal it.

In response to a February 2003 claim, the RO issued an August 2003 decision, in which it determined that new and material evidence had not been submitted to reopen a claim for an earlier effective date for the grant of separate 10 percent ratings for the bilateral hip disabilities.  The Veteran was notified of this decision by a letter dated in August 2003, and he did not appeal it.

In the October 2009 decision currently on appeal, the RO denied entitlement to an earlier effective date prior to June 10, 1996 for the award of service connection and 10 percent ratings for left and right hip disabilities.

The RO issued its October 2009 decision in response to an October 2008 statement from the Veteran to the effect that his enclosed service treatment records supported an earlier effective date for the service-connected bilateral hip condition.  

The Veteran's current claim represents a free-standing earlier effective date claim which is challenging the prior final decision.  In Rudd v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  The Court reasoned that allowing such claims would vitiate the rule of finality.  Id. at 300; see also DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded."); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision). 

In this case, the effective date of the award of 10 percent ratings for bilateral hip disabilities assigned in the October 1997 rating decision was not timely appealed, and the Veteran has not alleged clear and unmistakable error (CUE) in the 1997 decision.

In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed, without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

ORDER

The claim for entitlement to an effective date earlier than June 10, 1996 for the grant of service connection and a 10 percent rating for a right hip disability is dismissed. 

The claim for entitlement to an effective date earlier than June 10, 1996 for the grant of service connection and a 10 percent rating for a left hip disability is dismissed. 


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim of service connection for a left hip disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that his current left shoulder disability began in service or is secondary to his service-connected ankylosing spondylitis.

Service connection may be established on a direct basis, or on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran has not been provided with a VA examination and medical opinion regarding the etiology of his claimed left shoulder disability, and the Board finds that a VA examination is required, for the reasons and bases discussed below.

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The medical evidence of record shows that the Veteran has a current left shoulder disability.  See report of January 2004 arthrogram of the left shoulder.  A February 2004 VA outpatient treatment record reflects that the Veteran reported that he had left shoulder pain since 1981 when he was diagnosed with ankylosing spondylitis.  The pertinent diagnostic assessment was rotator cuff tear.  The determinative question is whether the current left shoulder disability is related to service or a service-connected disability.  

Service treatment records show that his shoulders were within normal limits on examination in June 1981, and a left shoulder disability was not diagnosed on clinical examination performed for medical board purposes in September 1981.

An April 1983 rheumatology consult at a military facility was performed to evaluate the Veteran's ankylosing spondylitis for the TDRL section, and reflects that the Veteran had decreased abduction of the left shoulder at that time.

At his recent November 2015 Board hearing, the Veteran contended that his current left shoulder disability is secondary to his service-connected ankylosing spondylitis.

The Board finds that in light of the diagnosis of a current left shoulder disability, and the insufficient competent medical evidence to decide the claim, a VA medical nexus opinion is needed to determine the etiology of any current left shoulder disability, with a review of the claims file and medical evidence, and an adequate supporting rationale.  See 38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  The examiner should be asked to provide a medical opinion as to whether any current left shoulder disability is related to service, or was caused or permanently aggravated by service-connected ankylosing spondylitis.

Relevant medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all additional records of any relevant VA or private treatment for a left shoulder disability since the Veteran's separation from service that are not already on file.

2.  Upon receipt of all additional records, arrange for a VA examination to obtain a medical nexus opinion as to the etiology of any current left shoulder disability.  The claims file must be provided to and reviewed by the examiner.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  The examiner should specifically respond to the following questions:

a) What is the likelihood (very likely, as likely as not, or unlikely) that any current left shoulder disability is directly related to the Veteran's military service or dates back to his service? 

(b) What is the likelihood (very likely, as likely as not, or unlikely) the Veteran's already service-connected ankylosing spondylitis caused or is aggravating any current left shoulder disability? 

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran now has, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. The examiner should consider the Veteran's claims of continuous complaints since service separation.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


